Exhibit 10.1

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Subscribers Resident in Alberta, British Columbia, Ontario or Overseas)


TO:         CADUCEUS SOFTWARE SYSTEMS CORP.
  42a High Street, Sutton Coldfield, B72 1UJ, West Midlands, UK
  Tel: +0121 695 9585
   Fax: +0121 695 9586

                                                                         

Purchase of Units


1.                                           SUBSCRIPTION 


1.1                                        ON THE BASIS OF THE REPRESENTATIONS
AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN THE
UNDERSIGNED (THE “SUBSCRIBER”), THE SUBSCRIBER HEREBY IRREVOCABLY SUBSCRIBES FOR
AND AGREES TO PURCHASE 900,000 UNITS (SUCH SUBSCRIPTION AND AGREEMENT TO
PURCHASE BEING THE “SUBSCRIPTION”), AT THE PURCHASE PRICE OF US$0.111 PER UNIT,
FOR AN AGGREGATE PURCHASE PRICE OF US$100,000 (THE “SUBSCRIPTION PROCEEDS”).    


1.2                                        EACH UNIT WILL CONSIST OF ONE COMMON
SHARE IN THE CAPITAL OF THE COMPANY (EACH, A “SHARE”) AND:

(a)                 one common share purchase warrant (each, a “Series A
Warrant”) subject to adjustment.  Each Series A Warrant shall be
non-transferable and shall entitle the holder thereof to purchase one share of
common stock in the capital of the Company (each, a “Series A Warrant Share”),
as presently constituted, for a period of thirty six months commencing from the
Closing (as defined hereafter), at a price per Series A Warrant Share of
US$0.15.

                Certificate(s) representing the Series A Warrants will be in the
form attached as Exhibit A.  The Series A Warrants are collectively referred to
as the “Warrants” and the Series A Warrant Shares and collectively referred to
as the “Warrant Shares”.  The Shares, Series A Warrants and the Series A Warrant
Shares are referred to as the “Securities”.

(b)                 one common share purchase warrant (each, a “Series B
Warrant”) subject to adjustment.  Each Series B Warrant shall be
non-transferable and shall entitle the holder thereof to purchase one share of
common stock in the capital of the Company (each, a “Series B Warrant Share”),
as presently constituted, for a period of forty eight months commencing from the
Closing (as defined hereafter), at a price per Series A Warrant Share of
US$0.25.

 

--------------------------------------------------------------------------------

 

- 2 - 

                Certificate(s) representing the Series B Warrants will be in the
form attached as Exhibit B.  The Series A warrants are collectively referred to
as the “Warrants” and the Series B Warrant Shares and collectively referred to
as the “Warrant Shares”.  The Shares, Series B Warrants and the Series B Warrant
Shares are referred to as the “Securities”.


1.3                                        ON THE BASIS OF THE REPRESENTATIONS
AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
COMPANY HEREBY IRREVOCABLY AGREES TO SELL THE UNITS TO THE SUBSCRIBER.


1.4                                        SUBJECT TO THE TERMS HEREOF, THE
SUBSCRIPTION WILL BE EFFECTIVE UPON ITS ACCEPTANCE BY THE COMPANY.  THE
SUBSCRIBER ACKNOWLEDGES THAT THE OFFERING OF UNITS CONTEMPLATED HEREBY IS PART A
PRIVATE PLACEMENT OF UNITS (THE “OFFERING”).  THE OFFERING IS NOT SUBJECT TO ANY
MINIMUM AGGREGATE SUBSCRIPTION LEVEL.


2.                                           PAYMENT 


2.1                                        THE SUBSCRIPTION PROCEEDS MUST
ACCOMPANY THIS SUBSCRIPTION, AND SHALL BE PAYABLE BY CASH, BANK DRAFT OR
CERTIFIED CHEQUE DRAWN ON A MAJOR U.S. OR CANADIAN CHARTERED BANK ACCEPTABLE TO
THE COMPANY.  ALTERNATIVELY, THE SUBSCRIPTION PROCEEDS MAY BE WIRED TO THE
COMPANY’S SOLICITORS, PURSUANT TO WIRING INSTRUCTION THAT WILL BE PROVIDED UPON
REQUEST.  IF ANY OR ALL OF THE SUBSCRIPTION PROCEEDS ARE DELIVERED TO THE
COMPANY’S SOLICITORS, THEY ARE AUTHORIZED TO IMMEDIATELY DELIVER SUCH FUNDS TO
THE COMPANY.


2.2                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIPTION PROCEEDS AND ANY OTHER
DOCUMENTS DELIVERED IN CONNECTION HEREWITH WILL BE HELD ON BEHALF OF THE
COMPANY.  IN THE EVENT THAT THIS SUBSCRIPTION AGREEMENT IS NOT ACCEPTED BY THE
COMPANY FOR WHATEVER REASON, WHICH THE COMPANY EXPRESSLY RESERVES THE RIGHT TO
DO, WITHIN 30 DAYS OF THE DELIVERY OF AN EXECUTED SUBSCRIPTION AGREEMENT BY THE
SUBSCRIBER, THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIPTION PROCEEDS AND ANY OTHER
DOCUMENTS DELIVERED IN CONNECTION HEREWITH WILL BE RETURNED TO THE SUBSCRIBER AT
THE ADDRESS OF THE SUBSCRIBER AS SET FORTH IN THIS SUBSCRIPTION AGREEMENT.


3.                                           DOCUMENTS REQUIRED


3.1                                        THE SUBSCRIBER MUST COMPLETE, SIGN
AND RETURN TO THE COMPANY TWO (2) EXECUTED COPIES OF THIS SUBSCRIPTION
AGREEMENT.


3.2                                        THE SUBSCRIBER SHALL COMPLETE, SIGN
AND RETURN TO THE COMPANY AS SOON AS POSSIBLE, ON REQUEST BY THE COMPANY, ANY
DOCUMENTS, QUESTIONNAIRES, NOTICES AND UNDERTAKINGS AS MAY BE REQUIRED BY
REGULATORY AUTHORITIES AND APPLICABLE LAW.


4.                                           CLOSING 


4.1                                        CLOSING OF THE OFFERING OF THE
SECURITIES (THE “CLOSING”) SHALL OCCUR ON OR BEFORE NOVEMBER 11, 2011, OR ON
SUCH OTHER DATE AS MAY BE DETERMINED BY THE COMPANY (THE “CLOSING DATE”).


4.2                                        THE COMPANY MAY, AT ITS DISCRETION,
ELECT TO CLOSE THE OFFERING IN ONE OR MORE CLOSINGS, IN WHICH EVENT THE COMPANY
MAY AGREE WITH ONE OR MORE SUBSCRIBERS (INCLUDING THE SUBSCRIBER HEREUNDER) TO
COMPLETE DELIVERY OF THE SHARES AND THE WARRANTS TO SUCH SUBSCRIBER(S) AGAINST
PAYMENT THEREFOR AT ANY TIME ON OR PRIOR TO THE CLOSING DATE.


5.                                           ACKNOWLEDGEMENTS OF SUBSCRIBER


5.1                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT:


(A)                 NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR UNDER ANY STATE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF THE UNITED
STATES, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS, AS THAT TERM IS DEFINED IN
REGULATION S UNDER THE 1933 ACT (“REGULATION S”), EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT;


 

 

--------------------------------------------------------------------------------

 

- 3 - 


(B)                 THE DECISION TO EXECUTE THIS AGREEMENT AND ACQUIRE THE
SECURITIES HEREUNDER HAS NOT BEEN BASED UPON ANY ORAL OR WRITTEN REPRESENTATION
AS TO FACT OR OTHERWISE MADE BY OR ON BEHALF OF THE COMPANY; 


(C)                 IF THE COMPANY HAS PRESENTED A BUSINESS PLAN TO THE
SUBSCRIBER, THE SUBSCRIBER ACKNOWLEDGES THAT THE BUSINESS PLAN MAY NOT BE
ACHIEVED OR BE ACHIEVABLE;


(D)                 NO SECURITIES COMMISSION OR SIMILAR REGULATORY AUTHORITY HAS
REVIEWED OR PASSED ON THE MERITS OF THE SECURITIES;


(E)                 THERE IS NO GOVERNMENT OR OTHER INSURANCE COVERING THE
SECURITIES;


(F)                  THERE ARE RISKS ASSOCIATED WITH AN INVESTMENT IN THE
SECURITIES, AS MORE FULLY DESCRIBED IN CERTAIN INFORMATION FORMING PART OF THE
PUBLIC RECORD;


(G)                 THE SUBSCRIBER HAS NOT ACQUIRED THE SECURITIES AS A RESULT
OF, AND WILL NOT ITSELF ENGAGE IN, ANY “DIRECTED SELLING EFFORTS” (AS DEFINED IN
REGULATION S UNDER THE 1933 ACT) IN THE UNITED STATES IN RESPECT OF ANY OF THE
SECURITIES WHICH WOULD INCLUDE ANY ACTIVITIES UNDERTAKEN FOR THE PURPOSE OF, OR
THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF, CONDITIONING THE MARKET
IN THE UNITED STATES FOR THE RESALE OF ANY OF THE SHARES OR WARRANT SHARES;
PROVIDED, HOWEVER, THAT THE SUBSCRIBER MAY SELL OR OTHERWISE DISPOSE OF ANY OF
THE SHARES OR WARRANT SHARES PURSUANT TO REGISTRATION THEREOF UNDER THE 1933 ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNDER AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS;


(H)                 THE SUBSCRIBER AND THE SUBSCRIBER’S ADVISOR(S) HAVE HAD A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY
IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES HEREUNDER, AND TO OBTAIN
ADDITIONAL INFORMATION, TO THE EXTENT POSSESSED OR OBTAINABLE WITHOUT
UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
INFORMATION ABOUT THE COMPANY;


(I)                   THE BOOKS AND RECORDS OF THE COMPANY WERE AVAILABLE UPON
REASONABLE NOTICE FOR INSPECTION, SUBJECT TO CERTAIN CONFIDENTIALITY
RESTRICTIONS, BY THE SUBSCRIBER DURING REASONABLE BUSINESS HOURS AT ITS
PRINCIPAL PLACE OF BUSINESS, AND ALL DOCUMENTS, RECORDS AND BOOKS IN CONNECTION
WITH THE DISTRIBUTION OF THE SECURITIES HEREUNDER HAVE BEEN MADE AVAILABLE FOR
INSPECTION BY THE SUBSCRIBER, THE SUBSCRIBER’S LAWYER AND/OR ADVISOR(S);


(J)                  THE SUBSCRIBER WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY
AND, WHERE APPLICABLE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND
SHAREHOLDERS, FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND
EXPENSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL FEES, COSTS AND
EXPENSES WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING OR DEFENDING
AGAINST ANY CLAIM, LAWSUIT, ADMINISTRATIVE PROCEEDING OR INVESTIGATION WHETHER
COMMENCED OR THREATENED) ARISING OUT OF OR BASED UPON ANY REPRESENTATION OR
WARRANTY OF THE SUBSCRIBER CONTAINED HEREIN, OR IN ANY DOCUMENT FURNISHED BY THE
SUBSCRIBER TO THE COMPANY IN CONNECTION HEREWITH BEING UNTRUE IN ANY MATERIAL
RESPECT OR ANY BREACH OR FAILURE BY THE SUBSCRIBER TO COMPLY WITH ANY COVENANT
OR AGREEMENT MADE BY THE SUBSCRIBER TO THE COMPANY IN CONNECTION THEREWITH;


(K)                 NONE OF THE SECURITIES ARE LISTED ON ANY STOCK EXCHANGE OR
AUTOMATED DEALER QUOTATION SYSTEM AND NO REPRESENTATION HAS BEEN MADE TO THE
SUBSCRIBER THAT ANY OF THE SECURITIES WILL BECOME LISTED ON ANY STOCK EXCHANGE
OR AUTOMATED DEALER QUOTATION SYSTEM;


(L)                   THE COMPANY WILL REFUSE TO REGISTER ANY TRANSFER OF THE
SHARES OR THE WARRANT SHARES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
1933 ACT;


(M)               THE STATUTORY AND REGULATORY BASIS FOR THE EXEMPTION CLAIMED
FOR THE OFFER SECURITIES, ALTHOUGH IN TECHNICAL COMPLIANCE WITH REGULATION S,
WOULD NOT BE AVAILABLE IF THE OFFERING IS PART OF A PLAN OR SCHEME TO EVADE THE
REGISTRATION PROVISIONS OF THE 1933 ACT;


 

 

--------------------------------------------------------------------------------

 

- 4 - 


(N)                 THE SUBSCRIBER HAS BEEN ADVISED TO CONSULT THE SUBSCRIBER’S
OWN LEGAL, TAX AND OTHER ADVISORS WITH RESPECT TO THE MERITS AND RISKS OF AN
INVESTMENT IN THE SECURITIES AND WITH RESPECT TO APPLICABLE RESALE RESTRICTIONS,
AND IT IS SOLELY RESPONSIBLE (AND THE COMPANY IS NOT IN ANY WAY RESPONSIBLE) FOR
COMPLIANCE WITH:

(I)                   ANY APPLICABLE LAWS OF THE JURISDICTION IN WHICH THE
SUBSCRIBER IS RESIDENT IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES
HEREUNDER, AND

(II)                 APPLICABLE RESALE RESTRICTIONS; AND


(O)                 THIS SUBSCRIPTION AGREEMENT IS NOT ENFORCEABLE BY THE
SUBSCRIBER UNLESS IT HAS BEEN ACCEPTED BY THE COMPANY.


6.                                           REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SUBSCRIBER


6.1                                        THE SUBSCRIBER HEREBY REPRESENTS AND
WARRANTS TO AND COVENANTS WITH THE COMPANY (WHICH REPRESENTATIONS, WARRANTIES
AND COVENANTS SHALL SURVIVE THE CLOSING) THAT:


(A)                 THE SUBSCRIBER HAS THE LEGAL CAPACITY AND COMPETENCE TO
ENTER INTO AND EXECUTE THIS SUBSCRIPTION AGREEMENT AND TO TAKE ALL ACTIONS
REQUIRED PURSUANT HERETO AND, IF THE SUBSCRIBER IS A CORPORATION, IT IS DULY
INCORPORATED AND VALIDLY SUBSISTING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION AND ALL NECESSARY APPROVALS BY ITS DIRECTORS, SHAREHOLDERS AND
OTHERS HAVE BEEN OBTAINED TO AUTHORIZE EXECUTION AND PERFORMANCE OF THIS
SUBSCRIPTION AGREEMENT ON BEHALF OF THE SUBSCRIBER;


(B)                 THE ENTERING INTO OF THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT RESULT IN THE VIOLATION OF ANY OF THE
TERMS AND PROVISIONS OF ANY LAW APPLICABLE TO, OR THE CONSTATING DOCUMENTS OF,
THE SUBSCRIBER OR OF ANY AGREEMENT, WRITTEN OR ORAL, TO WHICH THE SUBSCRIBER MAY
BE A PARTY OR BY WHICH THE SUBSCRIBER IS OR MAY BE BOUND;


(C)                 THE SUBSCRIBER HAS DULY EXECUTED AND DELIVERED THIS
SUBSCRIPTION AGREEMENT AND IT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE
SUBSCRIBER ENFORCEABLE AGAINST THE SUBSCRIBER;


(D)                 THE SUBSCRIBER IS NOT A U.S. PERSON;


(E)                 THE SUBSCRIBER IS NOT ACQUIRING THE SECURITIES FOR THE
ACCOUNT OR BENEFIT OF, DIRECTLY OR INDIRECTLY, ANY U.S. PERSON;


(F)                  THE SUBSCRIBER IS RESIDENT IN THE JURISDICTION SET OUT
UNDER THE HEADING “NAME AND ADDRESS OF SUBSCRIBER” ON THE SIGNATURE PAGE OF THIS
SUBSCRIPTION AGREEMENT;


(G)                 THE SALE OF THE SECURITIES TO THE SUBSCRIBER AS CONTEMPLATED
IN THIS SUBSCRIPTION AGREEMENT COMPLIES WITH OR IS EXEMPT FROM THE APPLICABLE
SECURITIES LEGISLATION OF THE JURISDICTION OF RESIDENCE OF THE SUBSCRIBER;


(H)                 THE SUBSCRIBER IS ACQUIRING THE SECURITIES FOR INVESTMENT
ONLY AND NOT WITH A VIEW TO RESALE OR DISTRIBUTION AND, IN PARTICULAR, IT HAS NO
INTENTION TO DISTRIBUTE EITHER DIRECTLY OR INDIRECTLY ANY OF THE SECURITIES IN
THE UNITED STATES OR TO U.S. PERSONS;


(I)                   THE SUBSCRIBER IS OUTSIDE THE UNITED STATES WHEN RECEIVING
AND EXECUTING THIS SUBSCRIPTION AGREEMENT AND IS ACQUIRING THE SECURITIES AS
PRINCIPAL FOR THE SUBSCRIBER’S OWN ACCOUNT, FOR INVESTMENT PURPOSES ONLY, AND
NOT WITH A VIEW TO, OR FOR, RESALE, DISTRIBUTION OR FRACTIONALISATION THEREOF,
IN WHOLE OR IN PART, AND NO OTHER PERSON HAS A DIRECT OR INDIRECT BENEFICIAL
INTEREST IN SUCH SECURITIES;


 

 

--------------------------------------------------------------------------------

 

- 5 - 


(J)                  THE SUBSCRIBER IS NOT AN UNDERWRITER OF, OR DEALER IN, THE
COMMON SHARES OF THE COMPANY, NOR IS THE SUBSCRIBER PARTICIPATING, PURSUANT TO A
CONTRACTUAL AGREEMENT OR OTHERWISE, IN THE DISTRIBUTION OF THE SECURITIES;


(K)                 THE SUBSCRIBER (I) IS ABLE TO FEND FOR HIM/HER/ITSELF IN THE
SUBSCRIPTION; (II) HAS SUCH KNOWLEDGE AND EXPERIENCE IN BUSINESS MATTERS AS TO
BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS PROSPECTIVE INVESTMENT IN
THE SECURITIES; AND (III) HAS THE ABILITY TO BEAR THE ECONOMIC RISKS OF ITS
PROSPECTIVE INVESTMENT AND CAN AFFORD THE COMPLETE LOSS OF SUCH INVESTMENT;


(L)                   THE SUBSCRIBER ACKNOWLEDGES THAT THE SUBSCRIBER HAS NOT
ACQUIRED THE SECURITIES AS A RESULT OF, AND WILL NOT ITSELF ENGAGE IN, ANY
“DIRECTED SELLING EFFORTS” (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) IN
THE UNITED STATES IN RESPECT OF ANY OF THE SECURITIES WHICH WOULD INCLUDE ANY
ACTIVITIES UNDERTAKEN FOR THE PURPOSE OF, OR THAT COULD REASONABLY BE EXPECTED
TO HAVE THE EFFECT OF, CONDITIONING THE MARKET IN THE UNITED STATES FOR THE
RESALE OF ANY OF THE SECURITIES; PROVIDED, HOWEVER, THAT THE SUBSCRIBER MAY SELL
OR OTHERWISE DISPOSE OF ANY OF THE SECURITIES PURSUANT TO REGISTRATION OF ANY OF
THE SECURITIES PURSUANT TO THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR UNDER AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS AND AS OTHERWISE
PROVIDED HEREIN;


(M)               THE SUBSCRIBER IS NOT AWARE OF ANY ADVERTISEMENT OF ANY OF THE
SECURITIES; AND


(N)                 NO PERSON HAS MADE TO THE SUBSCRIBER ANY WRITTEN OR ORAL
REPRESENTATIONS:

(I)                   THAT ANY PERSON WILL RESELL OR REPURCHASE ANY OF THE
SECURITIES;

(II)                 THAT ANY PERSON WILL REFUND THE PURCHASE PRICE OF ANY OF
THE SECURITIES;

(III)                AS TO THE FUTURE PRICE OR VALUE OF ANY OF THE SECURITIES;
OR

(IV)               THAT ANY OF THE SECURITIES WILL BE LISTED AND POSTED FOR
TRADING ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM OR THAT
APPLICATION HAS BEEN MADE TO LIST AND POST ANY OF THE SECURITIES OF THE COMPANY
ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM.


7.                                           ACKNOWLEDGEMENT AND WAIVER


7.1                                        THE SUBSCRIBER HAS ACKNOWLEDGED THAT
THE DECISION TO PURCHASE THE SECURITIES WAS SOLELY MADE ON THE BASIS OF PUBLICLY
AVAILABLE INFORMATION.  THE SUBSCRIBER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHTS OF WITHDRAWAL, RESCISSION OR COMPENSATION FOR
DAMAGES TO WHICH THE SUBSCRIBER MIGHT BE ENTITLED IN CONNECTION WITH THE
DISTRIBUTION OF ANY OF THE SECURITIES.


8.                                           LEGENDING OF SUBJECT SECURITIES


8.1                                        THE SUBSCRIBER HEREBY ACKNOWLEDGES
THAT THAT UPON THE ISSUANCE THEREOF, AND UNTIL SUCH TIME AS THE SAME IS NO
LONGER REQUIRED UNDER THE APPLICABLE SECURITIES LAWS AND REGULATIONS, THE
CERTIFICATES REPRESENTING ANY OF THE SECURITIES WILL BEAR A LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM: 

                “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). 
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”


 

 

--------------------------------------------------------------------------------

 

- 6 - 


8.2                                        THE SUBSCRIBER HEREBY ACKNOWLEDGES
AND AGREES TO THE COMPANY MAKING A NOTATION ON ITS RECORDS OR GIVING
INSTRUCTIONS TO THE REGISTRAR AND TRANSFER AGENT OF THE COMPANY IN ORDER TO
IMPLEMENT THE RESTRICTIONS ON TRANSFER SET FORTH AND DESCRIBED IN THIS
SUBSCRIPTION AGREEMENT.


9.                                           COSTS 


9.1                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT ALL COSTS AND EXPENSES INCURRED BY THE SUBSCRIBER (INCLUDING ANY
FEES AND DISBURSEMENTS OF ANY SPECIAL COUNSEL RETAINED BY THE SUBSCRIBER)
RELATING TO THE PURCHASE OF THE SHARES SHALL BE BORNE BY THE SUBSCRIBER.


10.                                        GOVERNING LAW


10.1                                    THIS SUBSCRIPTION AGREEMENT IS GOVERNED
BY THE LAWS OF THE STATE OF NEVADA.  THE SUBSCRIBER, IN ITS PERSONAL OR
CORPORATE CAPACITY AND, IF APPLICABLE, ON BEHALF OF EACH BENEFICIAL PURCHASER
FOR WHOM IT IS ACTING, IRREVOCABLY ATTORNS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEVADA.


11.                                        SURVIVAL 


11.1                                    THIS SUBSCRIPTION AGREEMENT, INCLUDING
WITHOUT LIMITATION THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
HEREIN, SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT AND BE BINDING UPON
THE PARTIES HERETO NOTWITHSTANDING THE COMPLETION OF THE PURCHASE OF THE UNITS
BY THE SUBSCRIBER PURSUANT HERETO.


12.                                        ASSIGNMENT 


12.1                                    THIS SUBSCRIPTION AGREEMENT IS NOT
TRANSFERABLE OR ASSIGNABLE.


13.                                        SEVERABILITY 


13.1                                    THE INVALIDITY OR UNENFORCEABILITY OF
ANY PARTICULAR PROVISION OF THIS SUBSCRIPTION AGREEMENT SHALL NOT AFFECT OR
LIMIT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
SUBSCRIPTION AGREEMENT.


14.                                        ENTIRE AGREEMENT


14.1                                    EXCEPT AS EXPRESSLY PROVIDED IN THIS
SUBSCRIPTION AGREEMENT AND IN THE AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS
CONTEMPLATED OR PROVIDED FOR HEREIN, THIS SUBSCRIPTION AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SALE OF THE UNITS AND
THERE ARE NO OTHER TERMS, CONDITIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED, IMPLIED, ORAL OR WRITTEN, BY STATUTE OR COMMON LAW, BY THE COMPANY OR
BY ANYONE ELSE.


15.                                        NOTICES 

 

15.1                        All notices and other communications hereunder shall
be in writing and shall be deemed to have been

duly given if mailed or transmitted by any standard form of telecommunication. 
Notices to the Subscriber shall be directed to the address on page 7 and notices
to the Company shall be directed to it at CADUCEUS SOFTWARE SYSTEMS CORP., 42a
High Street, Sutton Coldfield, B72 1UJ, West Midlands, UK, Attention: Derrick
Gidden, Tel: +0121 695 9585/ Fax: +0121 695 9586

 


16.                                        COUNTERPARTS AND ELECTRONIC MEANS


16.1                                    THIS SUBSCRIPTION AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED AND
DELIVERED, SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COPY OF THIS AGREEMENT BY
ELECTRONIC FACSIMILE TRANSMISSION OR OTHER MEANS OF ELECTRONIC COMMUNICATION
CAPABLE OF PRODUCING A PRINTED COPY WILL BE DEEMED TO BE EXECUTION AND DELIVERY
OF THIS AGREEMENT AS OF THE DATE HEREINAFTER SET FORTH.


 

 

--------------------------------------------------------------------------------

 

- 7 - 


17.                                        DELIVERY INSTRUCTIONS


17.1                                    THE SUBSCRIBER HEREBY DIRECTS THE
COMPANY TO DELIVER THE SHARE AND WARRANT CERTIFICATES TO:

                                                                                                                                    
(name) 

                                                                                                                                  
(address) 


17.2                                    THE SUBSCRIBER HEREBY DIRECTS THE
COMPANY TO CAUSE THE SHARES TO BE REGISTERED ON THE BOOKS OF THE COMPANY AS
FOLLOWS:

                                                                                                                                     
(name) 

                                                                                                                                  
(address) 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

                                                                                                                                                                                                              

                                                                                                               
(Name of Subscriber – Please type or print)

                                                                                                               
                                                                                                
 

                                                                                                               
(Signature and, if applicable, Office)

                                                                                                                                                                                                         

                                                                                                               
(Address of Subscriber)

                                                                                                                                                                                                       

                                                                                                               
(City, State or Province, Postal Code of Subscriber)

                                                                                                                                                                                                          

                                                                                                               
(Country of Subscriber)

 

--------------------------------------------------------------------------------

 

- 8 - 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Caduceus Software Systems Corp.

DATED at West Midlands, U.K., the ________ day of __________________, 2011

CADUCEUS SOFTWARE SYSTEMS CORP.


Per:        
                                                                               
 
                Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT 5:30 P.M. (NEW YORK TIME) ON November 4, (2014).

SHARE PURCHASE WARRANTS

TO PURCHASE COMMON SHARES OF

CADUCEUS SOFTWARE SYSTEMS CORP.

incorporated in the State of Nevada

THIS IS TO CERTIFY THAT _____________, (the “Holder”) of __________________ has
the right to purchase, upon and subject to the terms and conditions hereinafter
referred to, up to 900,000 fully paid and non‑assessable common shares (the
“Shares”) in the capital of Caduceus Software Systems Corp. (hereinafter called
the “Company”) on or before 5:30 p.m. (Eastern Standard Time) on November 4,
2014 (the “Expiry Date”) at a price per Share (the “Exercise Price”) of US$0.15
on the terms and conditions attached hereto as Appendix “A” (the “Terms and
Conditions”).

1.             ONE (1) WHOLE WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO
PURCHASE ONE SHARE.  THIS CERTIFICATE REPRESENTS 900,000 WARRANTS.

2.             These Warrants are issued subject to the Terms and Conditions,
and the Warrant Holder may exercise the right to purchase Shares only in
accordance with those Terms and Conditions.

3.             Nothing contained herein or in the Terms and Conditions will
confer any right upon the Holder hereof or any other person to subscribe for or
purchase any Shares at any time subsequent to the Expiry Date, and from and
after such time, this Warrant and all rights hereunder will be void and of no
value.

                                IN WITNESS WHEREOF the Company has executed this
Warrant Certificate this 4th day of November, 2011.

CADUCEUS SOFTWARE SYSTEMS CORP.

Per:         ___________________________ 
                Derrick Gidden, President

 

--------------------------------------------------------------------------------

 

                                                                            - 2
- 

PLEASE NOTE THAT ALL SHARE CERTIFICATES MUST BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX “A”

 

TERMS AND CONDITIONS dated November 4, 2011, attached to the Warrants issued by
Caduceus Software Systems Corp.


1.                                           INTERPRETATION 


1.1                                        DEFINITIONS 

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:


(A)                 “COMPANY” MEANS CADUCEUS SOFTWARE SYSTEMS CORP. UNTIL A
SUCCESSOR CORPORATION WILL HAVE BECOME SUCH AS A RESULT OF CONSOLIDATION,
AMALGAMATION OR MERGER WITH OR INTO ANY OTHER CORPORATION OR CORPORATIONS, OR AS
A RESULT OF THE CONVEYANCE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES AND ESTATES OF THE COMPANY AS AN ENTIRETY TO ANY OTHER CORPORATION
AND THEREAFTER “COMPANY” WILL MEAN SUCH SUCCESSOR CORPORATION;


(B)                 “COMPANY’S AUDITORS” MEANS AN INDEPENDENT FIRM OF
ACCOUNTANTS DULY APPOINTED AS AUDITORS OF THE COMPANY;


(C)                 “DIRECTOR” MEANS A DIRECTOR OF THE COMPANY FOR THE TIME
BEING, AND REFERENCE, WITHOUT MORE, TO ACTION BY THE DIRECTORS MEANS ACTION BY
THE DIRECTORS OF THE COMPANY AS A BOARD, OR WHENEVER DULY EMPOWERED, ACTION BY
AN EXECUTIVE COMMITTEE OF THE BOARD;


(D)                 “HEREIN”, “HEREBY” AND SIMILAR EXPRESSIONS REFER TO THESE
TERMS AND CONDITIONS AS THE SAME MAY BE AMENDED OR MODIFIED FROM TIME TO TIME;
AND THE EXPRESSION “ARTICLE” AND “SECTION,” FOLLOWED BY A NUMBER REFER TO THE
SPECIFIED ARTICLE OR SECTION OF THESE TERMS AND CONDITIONS;


(E)                 “PERSON” MEANS AN INDIVIDUAL, CORPORATION, PARTNERSHIP,
TRUSTEE OR ANY UNINCORPORATED ORGANIZATION AND WORDS IMPORTING PERSONS HAVE A
SIMILAR MEANING;


(F)                  “SHARES” MEANS THE COMMON SHARES IN THE CAPITAL OF THE
COMPANY AS CONSTITUTED AT THE DATE HEREOF AND ANY SHARES RESULTING FROM ANY
SUBDIVISION OR CONSOLIDATION OF THE SHARES;


(G)                 “WARRANT HOLDERS” OR “HOLDERS” MEANS THE HOLDERS OF THE
WARRANTS; AND


(H)                 “WARRANTS” MEANS THE WARRANTS OF THE COMPANY ISSUED AND
PRESENTLY AUTHORIZED AND FOR THE TIME BEING OUTSTANDING.


1.2                                        GENDER 

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.


1.3                                        INTERPRETATION NOT AFFECTED BY
HEADINGS

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.


1.4                                        APPLICABLE LAW

The Warrants will be construed in accordance with the laws of the State of
Nevada.


 

 

--------------------------------------------------------------------------------

 

                                                                            - 2
- 


2.                                           ISSUE OF WARRANTS


2.1                                        ADDITIONAL WARRANTS

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.


2.2                                        WARRANT TO RANK PARI PASSU

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.


2.3                                        ISSUE IN SUBSTITUTION FOR LOST
WARRANTS


(A)                 IN CASE A WARRANT BECOMES MUTILATED, LOST, DESTROYED OR
STOLEN, THE COMPANY, AT ITS DISCRETION, MAY ISSUE AND DELIVER A NEW WARRANT OF
LIKE DATE AND TENOR AS THE ONE MUTILATED, LOST, DESTROYED OR STOLEN, IN EXCHANGE
FOR AND IN PLACE OF AND UPON CANCELLATION OF SUCH MUTILATED WARRANT, OR IN LIEU
OF, AND IN SUBSTITUTION FOR SUCH LOST, DESTROYED OR STOLEN WARRANT AND THE
SUBSTITUTED WARRANT WILL BE ENTITLED TO THE BENEFIT HEREOF AND RANK EQUALLY IN
ACCORDANCE WITH ITS TERMS WITH ALL OTHER WARRANTS ISSUED OR TO BE ISSUED BY THE
COMPANY.


(B)                 THE APPLICANT FOR THE ISSUE OF A NEW WARRANT PURSUANT HERETO
WILL BEAR THE COST OF THE ISSUE THEREOF AND IN CASE OF LOSS, DESTRUCTION OR
THEFT FURNISH TO THE COMPANY SUCH EVIDENCE OF OWNERSHIP AND OF LOSS,
DESTRUCTION, OR THEFT OF THE WARRANT SO LOST, DESTROYED OR STOLEN AS WILL BE
SATISFACTORY TO THE COMPANY IN ITS DISCRETION AND SUCH APPLICANT MAY ALSO BE
REQUIRED TO FURNISH INDEMNITY IN AMOUNT AND FORM SATISFACTORY TO THE COMPANY IN
ITS DISCRETION, AND WILL PAY THE REASONABLE CHARGES OF THE COMPANY IN CONNECTION
THEREWITH.


2.4                                        WARRANT HOLDER NOT A SHAREHOLDER

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.


3.                                           NOTICE 


3.1                                        NOTICE TO WARRANT HOLDERS

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.


3.2                                        NOTICE TO THE COMPANY

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 

--------------------------------------------------------------------------------

 

                                                                            - 3
- 

Caduceus Software Systems Corp.

42a High Street

Sutton Coldfield, B72 1UJ

West Midlands, UK

Tel: +0121 695 9585

Fax: +0121 695 9586


4.                                           EXERCISE OF WARRANTS


4.1                                        METHOD OF EXERCISE OF WARRANTS

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order Company, at par, in Houston, USA,
for the purchase price applicable at the time of surrender in respect of the
shares subscribed for in lawful money of the United States of America, to the
Company at the address set forth in, or from time to time specified by the
Company pursuant to, Section 3.2.


4.2                                        EFFECT OF EXERCISE OF WARRANTS


(A)                 UPON SURRENDER AND PAYMENT AS AFORESAID THE SHARES SO
SUBSCRIBED FOR WILL BE DEEMED TO HAVE BEEN ISSUED AND SUCH PERSON OR PERSONS
WILL BE DEEMED TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD OF SUCH SHARES ON
THE DATE OF SUCH SURRENDER AND PAYMENT, AND SUCH SHARES WILL BE ISSUED AT THE
SUBSCRIPTION PRICE IN EFFECT ON THE DATE OF SUCH SURRENDER AND PAYMENT.


(B)                 WITHIN TEN BUSINESS DAYS AFTER SURRENDER AND PAYMENT AS
AFORESAID, THE COMPANY WILL FORTHWITH CAUSE TO BE DELIVERED TO THE PERSON OR
PERSONS IN WHOSE NAME OR NAMES THE SHARES SO SUBSCRIBED FOR ARE TO BE ISSUED AS
SPECIFIED IN SUCH SUBSCRIPTION OR MAILED TO HIM OR THEM AT HIS OR THEIR
RESPECTIVE ADDRESSES SPECIFIED IN SUCH SUBSCRIPTION, A CERTIFICATE OR
CERTIFICATES FOR THE APPROPRIATE NUMBER OF SHARES NOT EXCEEDING THOSE WHICH THE
WARRANT HOLDER IS ENTITLED TO PURCHASE PURSUANT TO THE WARRANT SURRENDERED.


4.3                                        SUBSCRIPTION FOR LESS THAN
ENTITLEMENT

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.


4.4                                        WARRANTS FOR FRACTIONS OF SHARES

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.


4.5                                        EXPIRATION OF WARRANTS

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.


 

 

--------------------------------------------------------------------------------

 

                                                                            - 4
- 


4.6                                        TIME OF ESSENCE

Time will be of the essence hereof.


4.7                                        SUBSCRIPTION PRICE

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$0.15 for Warrant A and US$0.25 for Warrant B.  One (1) Warrant and the
Exercise Price are required to subscribe for each share during the term of the
Warrants.


4.8                                        ADJUSTMENT OF EXERCISE PRICE


(A)                 THE EXERCISE PRICE AND THE NUMBER OF SHARES DELIVERABLE UPON
THE EXERCISE OF THE WARRANTS WILL BE SUBJECT TO ADJUSTMENT IN THE EVENT AND IN
THE MANNER FOLLOWING:

(I)                   IF AND WHENEVER THE SHARES AT ANY TIME OUTSTANDING ARE
SUBDIVIDED INTO A GREATER OR CONSOLIDATED INTO A LESSER NUMBER OF SHARES THE
EXERCISE PRICE WILL BE DECREASED OR INCREASED PROPORTIONATELY AS THE CASE MAY
BE; UPON ANY SUCH SUBDIVISION OR CONSOLIDATION THE NUMBER OF SHARES DELIVERABLE
UPON THE EXERCISE OF THE WARRANTS WILL BE INCREASED OR DECREASED PROPORTIONATELY
AS THE CASE MAY BE.

(II)                 IN CASE OF ANY CAPITAL REORGANIZATION OR OF ANY
RECLASSIFICATION OF THE CAPITAL OF THE COMPANY OR IN THE CASE OF THE
CONSOLIDATION, MERGER OR AMALGAMATION OF THE COMPANY WITH OR INTO ANY OTHER
COMPANY (HEREINAFTER COLLECTIVELY REFERRED TO AS A “REORGANIZATION”), EACH
WARRANT WILL AFTER SUCH REORGANIZATION CONFER THE RIGHT TO PURCHASE THE NUMBER
OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR OF THE COMPANY’S RESULTING FROM
SUCH REORGANIZATION) WHICH THE WARRANT HOLDER WOULD HAVE BEEN ENTITLED TO UPON
REORGANIZATION IF THE WARRANT HOLDER HAD BEEN A SHAREHOLDER AT THE TIME OF SUCH
REORGANIZATION.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).


(B)                 THE ADJUSTMENTS  PROVIDED FOR IN THIS SECTION 4.8 ARE
CUMULATIVE AND WILL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE OR, IF NO
RECORD DATE IS FIXED, THE EFFECTIVE DATE OF THE EVENT WHICH RESULTS IN SUCH
ADJUSTMENTS.


4.9                                        DETERMINATION OF ADJUSTMENTS

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.


5.                                           COVENANTS BY THE COMPANY


5.1                                        RESERVATION OF SHARES

 

--------------------------------------------------------------------------------

 

                                                                            - 5
- 

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.


6.                                           WAIVER OF CERTAIN RIGHTS


6.1                                        IMMUNITY OF SHAREHOLDERS, ETC.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.


7.                                           MODIFICATION OF TERMS, MERGER,
SUCCESSORS


7.1                                        MODIFICATION OF TERMS AND CONDITIONS
FOR CERTAIN PURPOSES

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.


7.2                                        WARRANTS NOT TRANSFERABLE

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

CADUCEUS SOFTWARE SYSTEMS CORP.


By:         ____________________________ 
                Derrick Gidden, President

 

 

--------------------------------------------------------------------------------

 

 

FORM OF SUBSCRIPTION

 

TO: Caduceus Software Systems Corp.
42a High Street

Sutton Coldfield, B72 1UJ

West Midlands, UK

Tel: +0121 695 9585

Fax: +0121 695 9586

 

The undersigned Holder of the within Warrants hereby subscribes for
___________________ common shares (the “Shares”) of Caduceus Software Systems
Corp. (the “Company) pursuant to the within Warrants at US$0.15 per Share on the
terms specified in the said Warrants.  This subscription is accompanied by a
certified cheque or bank draft payable to or to the order of the Company for the
whole amount of the purchase price of the Shares.

The undersigned hereby directs that the Shares be registered as follows:

The undersigned hereby warrants that the undersigned is not a U.S. person and
the Warrants are not being exercised on behalf of a U.S. person.

 

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, 2011

In the presence of:

                                                                                               
                
                                                                                                
 
Signature of
Witness                                                                          
Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)        
                                                                                                                               
 

Address                                 
                                                                                                                               
 

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

 

--------------------------------------------------------------------------------

 
                                                                                                                                                                                                                                                                                                     
-2-
 
                                                                                                                                                                                                                                                                                          
EXHIBIT B

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT 5:30 P.M. (NEW YORK TIME) ON November 4, (2015).

SHARE PURCHASE WARRANTS

TO PURCHASE COMMON SHARES OF

CADUCEUS SOFTWARE SYSTEMS CORP.

incorporated in the State of Nevada

THIS IS TO CERTIFY THAT _____________, (the “Holder”) of ___________________ has
the right to purchase, upon and subject to the terms and conditions hereinafter
referred to, up to 900,000 fully paid and non‑assessable common shares (the
“Shares”) in the capital of Caduceus Software Systems Corp. (hereinafter called
the “Company”) on or before 5:30 p.m. (Eastern Standard Time) on November 4,
2015 (the “Expiry Date”) at a price per Share (the “Exercise Price”) of US$0.25
on the terms and conditions attached hereto as Appendix “B” (the “Terms and
Conditions”).

1.             ONE (1) WHOLE WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO
PURCHASE ONE SHARE.  THIS CERTIFICATE REPRESENTS 900,000 WARRANTS.

2.             These Warrants are issued subject to the Terms and Conditions,
and the Warrant Holder may exercise the right to purchase Shares only in
accordance with those Terms and Conditions.

3.             Nothing contained herein or in the Terms and Conditions will
confer any right upon the Holder hereof or any other person to subscribe for or
purchase any Shares at any time subsequent to the Expiry Date, and from and
after such time, this Warrant and all rights hereunder will be void and of no
value.

                                IN WITNESS WHEREOF the Company has executed this
Warrant Certificate this 4th day of November, 2011.

CADUCEUS SOFTWARE SYSTEMS CORP.

Per:         ___________________________ 
                Derrick Gidden, President

 

--------------------------------------------------------------------------------

 

                                                                            - 3
- 

PLEASE NOTE THAT ALL SHARE CERTIFICATES MUST BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX “B”

 

TERMS AND CONDITIONS dated November 4, 2011, attached to the Warrants issued by
Caduceus Software Systems Corp.


1.0                          INTERPRETATION


1.1                          DEFINITIONS

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:


(A)                 “COMPANY” MEANS CADUCEUS SOFTWARE SYSTEMS CORP. UNTIL A
SUCCESSOR CORPORATION WILL HAVE BECOME SUCH AS A RESULT OF CONSOLIDATION,
AMALGAMATION OR MERGER WITH OR INTO ANY OTHER CORPORATION OR CORPORATIONS, OR AS
A RESULT OF THE CONVEYANCE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES AND ESTATES OF THE COMPANY AS AN ENTIRETY TO ANY OTHER CORPORATION
AND THEREAFTER “COMPANY” WILL MEAN SUCH SUCCESSOR CORPORATION;


(B)                 “COMPANY’S AUDITORS” MEANS AN INDEPENDENT FIRM OF
ACCOUNTANTS DULY APPOINTED AS AUDITORS OF THE COMPANY;


(C)                 “DIRECTOR” MEANS A DIRECTOR OF THE COMPANY FOR THE TIME
BEING, AND REFERENCE, WITHOUT MORE, TO ACTION BY THE DIRECTORS MEANS ACTION BY
THE DIRECTORS OF THE COMPANY AS A BOARD, OR WHENEVER DULY EMPOWERED, ACTION BY
AN EXECUTIVE COMMITTEE OF THE BOARD;


(D)                 “HEREIN”, “HEREBY” AND SIMILAR EXPRESSIONS REFER TO THESE
TERMS AND CONDITIONS AS THE SAME MAY BE AMENDED OR MODIFIED FROM TIME TO TIME;
AND THE EXPRESSION “ARTICLE” AND “SECTION,” FOLLOWED BY A NUMBER REFER TO THE
SPECIFIED ARTICLE OR SECTION OF THESE TERMS AND CONDITIONS;


(E)                 “PERSON” MEANS AN INDIVIDUAL, CORPORATION, PARTNERSHIP,
TRUSTEE OR ANY UNINCORPORATED ORGANIZATION AND WORDS IMPORTING PERSONS HAVE A
SIMILAR MEANING;


(F)                  “SHARES” MEANS THE COMMON SHARES IN THE CAPITAL OF THE
COMPANY AS CONSTITUTED AT THE DATE HEREOF AND ANY SHARES RESULTING FROM ANY
SUBDIVISION OR CONSOLIDATION OF THE SHARES;


(G)                 “WARRANT HOLDERS” OR “HOLDERS” MEANS THE HOLDERS OF THE
WARRANTS; AND


(H)                 “WARRANTS” MEANS THE WARRANTS OF THE COMPANY ISSUED AND
PRESENTLY AUTHORIZED AND FOR THE TIME BEING OUTSTANDING.


1.2          GENDER

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.


1.3          INTERPRETATION NOT AFFECTED BY HEADINGS

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.


1.4          APPLICABLE LAW

The Warrants will be construed in accordance with the laws of the State of
Nevada.


 

 

--------------------------------------------------------------------------------

 

                                                                            - 2
- 


2.0          ISSUE OF WARRANTS


2.1          ADDITIONAL WARRANTS

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.


2.2 WARRANT TO RANK PARI PASSU

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3          Issue in substitution for Lost Warrants


(I)                   IN CASE A WARRANT BECOMES MUTILATED, LOST, DESTROYED OR
STOLEN, THE COMPANY, AT ITS DISCRETION, MAY ISSUE AND DELIVER A NEW WARRANT OF
LIKE DATE AND TENOR AS THE ONE MUTILATED, LOST, DESTROYED OR STOLEN, IN EXCHANGE
FOR AND IN PLACE OF AND UPON CANCELLATION OF SUCH MUTILATED WARRANT, OR IN LIEU
OF, AND IN SUBSTITUTION FOR SUCH LOST, DESTROYED OR STOLEN WARRANT AND THE
SUBSTITUTED WARRANT WILL BE ENTITLED TO THE BENEFIT HEREOF AND RANK EQUALLY IN
ACCORDANCE WITH ITS TERMS WITH ALL OTHER WARRANTS ISSUED OR TO BE ISSUED BY THE
COMPANY.


(J)                  THE APPLICANT FOR THE ISSUE OF A NEW WARRANT PURSUANT
HERETO WILL BEAR THE COST OF THE ISSUE THEREOF AND IN CASE OF LOSS, DESTRUCTION
OR THEFT FURNISH TO THE COMPANY SUCH EVIDENCE OF OWNERSHIP AND OF LOSS,
DESTRUCTION, OR THEFT OF THE WARRANT SO LOST, DESTROYED OR STOLEN AS WILL BE
SATISFACTORY TO THE COMPANY IN ITS DISCRETION AND SUCH APPLICANT MAY ALSO BE
REQUIRED TO FURNISH INDEMNITY IN AMOUNT AND FORM SATISFACTORY TO THE COMPANY IN
ITS DISCRETION, AND WILL PAY THE REASONABLE CHARGES OF THE COMPANY IN CONNECTION
THEREWITH.


2.4          WARRANT HOLDER NOT A SHAREHOLDER

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.


3         NOTICE 


3.1    NOTICE TO WARRANT HOLDERS

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.


3.2    NOTICE TO THE COMPANY

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 

--------------------------------------------------------------------------------

 

                                                                            - 3
- 

Caduceus Software Systems Corp.

42a High Street

Sutton Coldfield, B72 1UJ

West Midlands, UK

Tel: +0121 695 9585

Fax: +0121 695 9586

Attention: Derrick Gidden

 

EXERCISE OF WARRANTS


3.3    METHOD OF EXERCISE OF WARRANTS

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order Company, at par, in Houston, USA,
for the purchase price applicable at the time of surrender in respect of the
shares subscribed for in lawful money of the United States of America, to the
Company at the address set forth in, or from time to time specified by the
Company pursuant to, Section 3.2.


3.4    EFFECT OF EXERCISE OF WARRANTS


3.4.1           UPON SURRENDER AND PAYMENT AS AFORESAID THE SHARES SO SUBSCRIBED
FOR WILL BE DEEMED TO HAVE BEEN ISSUED AND SUCH PERSON OR PERSONS WILL BE DEEMED
TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD OF SUCH SHARES ON THE DATE OF
SUCH SURRENDER AND PAYMENT, AND SUCH SHARES WILL BE ISSUED AT THE SUBSCRIPTION
PRICE IN EFFECT ON THE DATE OF SUCH SURRENDER AND PAYMENT.


3.4.2           WITHIN TEN BUSINESS DAYS AFTER SURRENDER AND PAYMENT AS
AFORESAID, THE COMPANY WILL FORTHWITH CAUSE TO BE DELIVERED TO THE PERSON OR
PERSONS IN WHOSE NAME OR NAMES THE SHARES SO SUBSCRIBED FOR ARE TO BE ISSUED AS
SPECIFIED IN SUCH SUBSCRIPTION OR MAILED TO HIM OR THEM AT HIS OR THEIR
RESPECTIVE ADDRESSES SPECIFIED IN SUCH SUBSCRIPTION, A CERTIFICATE OR
CERTIFICATES FOR THE APPROPRIATE NUMBER OF SHARES NOT EXCEEDING THOSE WHICH THE
WARRANT HOLDER IS ENTITLED TO PURCHASE PURSUANT TO THE WARRANT SURRENDERED.


3.5    SUBSCRIPTION FOR LESS THAN ENTITLEMENT

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.


3.6    WARRANTS FOR FRACTIONS OF SHARES

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.


3.7    EXPIRATION OF WARRANTS

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.


 

 

--------------------------------------------------------------------------------

 

                                                                            - 4
- 


3.8    TIME OF ESSENCE

Time will be of the essence hereof.


3.9    SUBSCRIPTION PRICE

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$0.25.  One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.


3.10ADJUSTMENT OF EXERCISE PRICE


3.10.1       THE EXERCISE PRICE AND THE NUMBER OF SHARES DELIVERABLE UPON THE
EXERCISE OF THE WARRANTS WILL BE SUBJECT TO ADJUSTMENT IN THE EVENT AND IN THE
MANNER FOLLOWING:

3.10.1.1  IF AND WHENEVER THE SHARES AT ANY TIME OUTSTANDING ARE SUBDIVIDED INTO
A GREATER OR CONSOLIDATED INTO A LESSER NUMBER OF SHARES THE EXERCISE PRICE WILL
BE DECREASED OR INCREASED PROPORTIONATELY AS THE CASE MAY BE; UPON ANY SUCH
SUBDIVISION OR CONSOLIDATION THE NUMBER OF SHARES DELIVERABLE UPON THE EXERCISE
OF THE WARRANTS WILL BE INCREASED OR DECREASED PROPORTIONATELY AS THE CASE MAY
BE.

3.10.1.2  IN CASE OF ANY CAPITAL REORGANIZATION OR OF ANY RECLASSIFICATION OF
THE CAPITAL OF THE COMPANY OR IN THE CASE OF THE CONSOLIDATION, MERGER OR
AMALGAMATION OF THE COMPANY WITH OR INTO ANY OTHER COMPANY (HEREINAFTER
COLLECTIVELY REFERRED TO AS A “REORGANIZATION”), EACH WARRANT WILL AFTER SUCH
REORGANIZATION CONFER THE RIGHT TO PURCHASE THE NUMBER OF SHARES OR OTHER
SECURITIES OF THE COMPANY (OR OF THE COMPANY’S RESULTING FROM SUCH
REORGANIZATION) WHICH THE WARRANT HOLDER WOULD HAVE BEEN ENTITLED TO UPON
REORGANIZATION IF THE WARRANT HOLDER HAD BEEN A SHAREHOLDER AT THE TIME OF SUCH
REORGANIZATION.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).


3.10.2       THE ADJUSTMENTS  PROVIDED FOR IN THIS SECTION 4.8 ARE CUMULATIVE
AND WILL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE OR, IF NO RECORD
DATE IS FIXED, THE EFFECTIVE DATE OF THE EVENT WHICH RESULTS IN SUCH
ADJUSTMENTS.


3.11DETERMINATION OF ADJUSTMENTS

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.


4         COVENANTS BY THE COMPANY


4.1    RESERVATION OF SHARES

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

 

--------------------------------------------------------------------------------

 

                                                                            - 5
- 


5         WAIVER OF CERTAIN RIGHTS


5.1    IMMUNITY OF SHAREHOLDERS, ETC.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.


6         MODIFICATION OF TERMS, MERGER, SUCCESSORS


6.1    MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.


6.2    WARRANTS NOT TRANSFERABLE

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

CADUCEUS SOFTWARE SYSTEMS CORP.


By:         ____________________________ 
                Derrick Gidden, President

 

 

--------------------------------------------------------------------------------

 

 

FORM OF SUBSCRIPTION

 

TO: Caduceus Software Systems Corp.
42a High Street

Sutton Coldfield, B72 1UJ

West Midlands, UK

Tel: +0121 695 9585

Fax: +0121 695 9586

Attention: Derrick Gidden

 

The undersigned Holder of the within Warrants hereby subscribes for 900,000
common shares (the “Shares”) of Caduceus Software Systems Corp. (the “Company)
pursuant to the within Warrants at US$0.25 per Share on the terms specified in
the said Warrants.  This subscription is accompanied by a certified cheque or
bank draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.

The undersigned hereby directs that the Shares be registered as follows:

The undersigned hereby warrants that the undersigned is not a U.S. person and
the Warrants are not being exercised on behalf of a U.S. person.

 

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, 2011.

In the presence of:

                                                                                               
                
                                                                                                
 
Signature of
Witness                                                                          
Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)        
                                                                                                                               
 

Address                                 
                                                                                                                               
 

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

 

--------------------------------------------------------------------------------

 